                Case 20-10820-MAM            Doc 10      Filed 01/22/20      Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA

IN RE:                                                            Case No: 20-10820-MAM

ROBERT P BUCKLEY &
CORRINE T BUCKLEY,                                                Chapter 13
      Debtor(s)
______________________ /

                    MOTION FOR CONTINUATION OF AUTOMATIC STAY


COMES NOW the Debtor, ROBERT P BUCKLEY & CORRINE T BUCKLEY, by and through their
undersigned attorney, and files this Motion for Continuation of Automatic Stay, and as grounds thereof
allege the following:

         1.     The Debtor(s) filed for Chapter 13 protection on August 23, 2019, Case No. 19-21323-
                EPK. This case was dismissed on October 30, 2019.

         2.     The Debtor(s) filed the current Chapter 13, Case No. 20-10820-MAM on January 22, 2020,
                to save their homestead.

         3.     The Debtor(s) filed the petition in good faith. The Debtor’s son was hospitalized and
                incurred unanticipated expenses. The debtors are able to fund a new Chapter 13 plan.

         4.     The Debtor(s) request that the thirty-day automatic stay provided by 11 USC 362 (c)(3)(B)
                be extended to the conclusion of their Chapter 13 case.

         5.     All creditors have been notified with this Motion and will not suffer any harm or prejudice
                by the granting this Motion.

        WHEREFORE, the Debtor(s), ROBERT P BUCKLEY & CORRINE T BUCKLEY,
respectfully requests that this Court can grant the foregoing Emergency Motion for Continuation of
Automatic Stay, and enter an Order accordingly, plus any other relief that this Court deems just and proper.

                               CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was sent either electronically
or by U.S. Mail to: Office of the U.S. Trustee, U.S. Bankruptcy Court, 51 SW 1st Avenue, Room 1204,
Miami, Florida 33130; Robin Weiner, Trustee, P.O. Box 559007, Ft. Lauderdale, FL 33355 and all creditors
on the attached list this 22nd day of January, 2020.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
court set forth in local Rule 2090-1(A).
                                                 By:        /s/ Drake Ozment
                                                 Drake Ozment, Esq.
                                                 Attorney for Debtor/Movant
                                                 FBN: 844519
                                                 2001 Palm Beach Lakes Blvd., Suite 410
                                                 West Palm Beach, FL 33409
                                                 Telephone: 561/689-6789
